DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
	The information disclosure statements filed July 27, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haussman et al. (US 20080305388 A1) hereinafter Haussman.
Regarding claim 1, Haussman discloses A battery module (A power train battery assembly [Abstract]), comprising: a plurality of battery cells arranged in a plurality of rows and columns (assembly having a plurality of battery cells [Abstract, FIG.16] Where reference item (16) are battery cells);

    PNG
    media_image1.png
    327
    291
    media_image1.png
    Greyscale

	(Figure 16)		and foil arranged between two or more adjacent battery cells among the plurality of battery cells (a plurality of fins are provided and partially enclosing one or more battery cells in order to cool them [0014, FIG. 4]).


    PNG
    media_image2.png
    289
    283
    media_image2.png
    Greyscale

		      (Figure 4 modified)
As illustrated in figure 4, reference item (42) the “Fin” refers to the instant application’s foil.

Regarding claim 2, Haussman discloses the foil is attached to a top of at least one of the two or more adjacent battery cells to fix the two or more adjacent battery cells in place, a wherein the foil is attached to a bottom of at least one of the two or more adjacent battery cells to fix the two or more adjacent battery cells in place, or a combination thereof ( As shown in FIG. 1 the pipe(s) (36) extended the length of the battery cell(s). Numerous, thin fins 42 are fastened to pipe 36 [0076] and the fins substantially adopts the shape of the outer housing [0017]. The position and geometry of the fin is coordinated to the minutest dimensions of a battery cell. This ensures that even in the instance of a battery cell on the lower limit of the allowable variation, the fin is always securely applied against the cell housing [0016]. Thereby securing the battery cell in place.

    PNG
    media_image3.png
    361
    360
    media_image3.png
    Greyscale

		         (Figure 1 modified)


3, Haussman discloses the foil comprises an electrically conductive material, or wherein the foil comprises an electrically insulative material, or wherein the foil comprises an electrically conductive material that is coated with an electrically insulative layer (Fins, thin sheet metals, in particular composed of aluminum, copper (an electrically conductive material) [0011] and fins (42) that are covered with an insulating layer [0102]).

Regarding claim 4, Haussman discloses the foil comprises one or more predefined weak points that are configured to be a first part of the foil to break in response to a collision of the battery module (The differing contact surfaces and thus heat-exchange surfaces are easily and simply realized by means of openings 58 in those fin sections [0098] to achieve a uniform cooling effect for all battery cells 16 [0097] creating predefined week points in the openings (58) as shown in Figure 24.)  
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.) Where the openings (58) within fin (42) correspond to the weak points described in the instant application and would behave in a similar manner.

    PNG
    media_image4.png
    425
    274
    media_image4.png
    Greyscale

(Figure 24)

Regarding claim 5, Haussman discloses the one or more predefined weak points correspond to one or more perforations defined in the foil (The differing contact surfaces and thus heat-exchange surfaces are easily and simply realized by means of openings 58 in those fin section [0076, FIG. 24]). Where the openings (58) provide weak points.

Regarding claim 6, Haussman discloses one or more perforations are defined in the foil via a laser or via ripping (The differing contact surfaces and thus heat-exchange surfaces are easily and simply realized by means of openings 58 in those fin section {0076, FIG. 24]).
The claimed phrase “foil via a laser or via ripping” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. 
As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. 

a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
	
	Regarding claim 7, Haussman discloses one or more weak points comprise a plurality of weak points that are staggered at intervals between two ends of the foil (As illustrated in [FIG. 24] the openings (58) or weak points are staggered along the fin (42)). 

    PNG
    media_image4.png
    425
    274
    media_image4.png
    Greyscale

(Figure 24)

Regarding claim 10, Haussman discloses two or more adjacent battery cells correspond to two or more cylindrical battery cells, and the foil is arranged as corrugated foil that curves between respective shafts of the two or more cylindrical battery cells (The fins 42 extend in a concertina arrangement along the battery cells 16 in order to contact more battery cells 16. [0078] FIG. 4 and 5]). Where fin 42 in figure 5 wraps around battery cells (16) in a corrugated manner.

    PNG
    media_image5.png
    518
    534
    media_image5.png
    Greyscale

(Figure 5 modified)

Regarding claim 11, Haussman discloses the foil is arranged with at least one collar that at least partially wraps around at least one outer cell rim of at least one of the two or more adjacent battery cells (The form-fitting positioning of the fin to the associated battery cell or cells is possible [0018] the fin hugs the shape of at least one cell housing by means of a press fit on the outer diameter of said cell housing, that is to say it substantially adopts the shape of the outer housing [0017]). Where the fin “substantially adopts the shape of the outer housing,” the fin incorporates a collar of the outer cell rim.

Regarding claim 12, Haussman discloses at least one outer cell rim comprises a top outer cell rim of the at least one battery cell, wherein the at least one outer cell rim comprises a bottom outer cell rim of the at least one battery cell, or a combination thereof (the fin hugs the shape of at least one cell housing by 
Regarding claim 13, Haussman discloses the foil comprises an electrically insulative material, or wherein the foil comprises an electrically conductive material that is coated with an electrically insulative layer (fins 42 that are covered with an insulating layer [0102]).

Regarding claim 14, Haussman discloses the foil is threaded end-to-end between at least one pair of adjacent columns of battery cells (The fins 42 extend in a concertina arrangement along the battery cells 16 in order to contact more battery cells 16 [0078, FIG. 21 and 22]). Where figure 21 illustrates the battery cells arranged in adjacent columns and figure 22 (top view of FIG. 21) illustrates fin 42 threaded between the columns of figure 21.

    PNG
    media_image6.png
    370
    260
    media_image6.png
    Greyscale
				
    PNG
    media_image7.png
    269
    267
    media_image7.png
    Greyscale

   (Figure 21)						(Figure 22)
15, Haussman discloses the foil is threaded end-to-end between a first pair of adjacent columns of battery cells, and wherein the foil wraps around one of the adjacent columns in the first pair and is then threaded end-to-end between a second pair of adjacent columns of battery cells (The fins 42 extend in a concertina arrangement along the battery cells 16 in order to contact more battery cells 16 [0078, FIG. 21 and 22]). Where figure 21 illustrates the battery cells arranged in adjacent columns and figure 22 (top view of FIG. 21) illustrates fin 42 threaded between the columns of figure 21.

Regarding claim 16, Haussman discloses the foil is threaded end-to-end between at least one pair of adjacent rows of battery cells (The fins 42 extend in a concertina arrangement along the battery cells 16 in order to contact more battery cells 16 [0078, FIG. 4]).

    PNG
    media_image2.png
    289
    283
    media_image2.png
    Greyscale

(Figure 4 modified)
Regarding claim 17, Haussman discloses the foil is threaded end-to-end between a first pair of adjacent rows of battery cells, and wherein the foil wraps around one of the adjacent rows in the first pair and is then threaded end-to-end between a second pair of adjacent rows of battery cells (The fins 42 extend in a 

    PNG
    media_image8.png
    298
    277
    media_image8.png
    Greyscale

(Figure 16)


Regarding claim 18, Haussman discloses the foil is threaded end-to-end diagonally across the plurality of rows and columns ((The fins 42 extend in a concertina arrangement along the battery cells 16 in order to contact more battery cells 16 [0078, FIG. 10 and 11]). Where figure 10 and 11 illustrates fin (42) threaded diagonally across a plurality of battery cell row and columns.

    PNG
    media_image9.png
    287
    505
    media_image9.png
    Greyscale

(Figure 10)


    PNG
    media_image10.png
    432
    388
    media_image10.png
    Greyscale

(Figure 11)

Regarding claim 19, Haussman discloses the foil is threaded end-to-end along a first diagonal path across the plurality of rows and columns, and wherein the foil wraps around a battery cell along the first diagonal path and is then threaded end-to-end along a second diagonal path across the plurality of rows and columns (Figure 12 illustrates the fin (42) threaded between a first diagonal path and a second diagonal path across a plurality of rows and columns.

    PNG
    media_image11.png
    429
    551
    media_image11.png
    Greyscale

(Figure 12 modified)

Regarding claim 20, Haussman discloses the foil includes a single piece of foil, or wherein the foil includes a plurality of separate pieces of foil (Numerous, thin fins 42 and which have a wall thickness of 0.5 to 1.5 mm and consist of aluminum [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over . Haussman et al. ( US 20080305388 A1) hereinafter Haussman  and in view of Ura et al. (US 20030017383 A1) hereinafter Ura.

Regarding claim 8, Haussman discloses a foil but is silent on adhesive that attaches the foil to at least one of the two or more adjacent battery cells.
Ura teaches a foil and further teaches adhesive that attaches the foil to at least one of the two or more adjacent battery cells ( The heating plate 22 is, at its adhesive layers 22b and 22c, bonded to a predetermined area of the outer surface of the cell 2 [0042]. Where Ura uses the heating plate 22 as a foil. Applying adhesive to the assembly significantly improves heat conduction between the cells 2 and the heat collecting plate 22 for a longer period of time [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haussman to apply the adhesive to the foil and the battery cell of Ura to improve heat conduction.
9, Haussman discloses foil is in a range from about 0.0l mm to about 1.00 mm (The thickness of the fins is between 0.1 and 2.5 mm, preferably between 0.5 and 1.5 mm. [0012])
It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP §2144.05

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        



/Maria Laios/Primary Examiner, Art Unit 1727